Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Pat. No. 5,906,878 to Horning et al. 
Claims 1 and 9, Horning discloses a securement device, comprising a substrate 18 that is planar and dimensioned to have one or more apertures 20 through the substrate; the substrate having a top surface and an opposing bottom surface, wherein said surfaces are interconnected by a peripheral edge; and said peripheral edge of the substrate having a plurality of multi-directional facets, wherein each facet is oriented perpendicular relative to said surfaces, and wherein each facet is defined by a void 20 in said surfaces, whereby each facet is capable of increasing frictional engagement
between the substrate and a mattress lain thereon (fig. 3-4).  Horning discloses that the openings/voids are capable of being different sizes and shapes (col. 4 lines 34-39), but is silent to the voids having a semi-hexagonal or half polygon shape.  Selecting from a plethora of known shapes is considered an obvious modification and it would have been obvious before the effective filing date to select a semi-hexagonal or half polygonal shape yielding predictable results that provide an equivalent and alternative shape to form the voids of Horning.  
Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,906,878 to Horning et al. in view of U.S. Pub. No. 4,726,083 to Horshall.
Claim 2, Horning discloses the securement device, but is silent to an adhesive.  Horsall discloses an adhesive layer 32.  It would have been obvious for one having ordinary skill in the at before the effective filing date to employ an adhesive layer yielding predictable results that provide an additional means of securement when the device is used upon a surface having a low coefficient of friction
Claims 3 and 7, Horning, as modified, discloses the mattress securement device, but is silent to a peel-away layer along the adhesive or being double sided. Selecting from a plethora of adhesive fasteners is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a peel away adhesive layer or being double sided yielding predictable results that provide a means to protect the adhesive before applying the adhesive and secure the substrate to the mattress and the fabric layer together.
Claims 5-6, Horning discloses the mattress securement device, wherein the periphery comprising a plurality of facets having a surface area and having a cutout of the peripheral edge, but is silent to the having two per linear inch, or the surface area being at least one-eighth of an inch.  Selecting a range of values for the surface area of an aperture is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the range as stated above yielding predictable results that provide an equivalent and alternative surface area for the securement device.
Claim 8, Horning discloses the method of preventing a cushion from sliding relative to a support comprising lifting a portion of the cushion from an upper surface of the support; placing a securement device to the upper surface of the support; and laying the portion of the cushion onto said securement device.  Horning is silent to a mattress and a box spring.  Horshall discloses employing a securement device for a mattress and a box spring.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ the securement device with a mattress and box spring yielding predictable results that prevent the mattress from sliding relative to the box spring.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673